        Case 3:16-cv-02645-SI Document 195 Filed 03/13/19 Page 1 of 3



 1   Douglas C. Fladseth (Bar No. 083420)
     LAW OFFICE OF DOUGLAS C. FLADSETH
 2   1160 North Dutton Avenue, Suite 180
     Santa Rosa, California 95401
 3   Telephone: (707) 545-2600
     Fax: (707) 545-0552
 4   fladseth@aol.com
 5
     Attorneys for Plaintiffs
 6
 7
 8                                    UNITED STATE DISTRICT COURT
 9                                         Northern District of California
10
11   JOSE HUERTA, SMH, RH and AH,                                Case No. 3:16-cv-02645-SI
12                             Plaintiffs,                       SUPPLEMENTAL BRIEF TO
                                                                 PETITION TO APPROVE
13                  vs.                                          COMPROMISE OF PENDING
                                                                 ACTION AND DISPOSITION OF
14   SANTA ROSA MEMORIAL HOSPITAL, ST.                           PROCEEDS OF JUDGMENT/MINOR
     JOSEPH HEALTH and DOES 1-50, inclusive,
15                                                               Date: March 15, 2019
                               Defendants.                       Time: 10:00 a.m.
16                                                        /      Courtroom: 1, 17th Floor
17                                                               Hon. Susan Illston
18
     TO THE HONORABLE SUSAN ILLSTON, DEFENDANTS AND THEIR ATTORNEYS OF
19
     RECORD:
20
            It is just come to our attention from counsel for the treating doctors and their group Chase
21
     Dennis and their affiliate Team Health that the $500,000.00 settlement that they are paying on
22
     behalf of their clients may be subject to a different attorney fee calculation.
23
            The proposal that we have submitted to date calls for a 1/3 attorney fee on the gross
24
     recovery.
25
            Counsel indicates that his clients would not be paying any settlement based on EMTALA.
26
            As such to the extent the $500,000.00 is being paid solely for medical malpractice it may
27
     be subject to the MICRA limitations of California Business and Professions Code Section 6146.
28
            This could result in a lower attorney fee on the $500,000.00 and thus more for the clients.

                          SUPPLEMENTAL BRIEF TO PETITION TO APPROVE COMPROMISE OF PENDING ACTION
                          AND DISPOSITION OF PROCEEDS OF JUDGMENT/MINOR                            3:16-cv-02645-SI
        Case 3:16-cv-02645-SI Document 195 Filed 03/13/19 Page 2 of 3



 1           Preliminary research indicates that in a hybrid case involving both medical malpractice
 2   and some other tort that is not limited by MICRA that there is some precedent for calculating the
 3   fee based on the non-MICRA recovery. In Waters v. Bourhis (1985) 40 Cal.3d 424 where both
 4   MICRA and non-MICRA causes of action were joined in one proceeding the court found no
 5   basis for limiting the fee that the attorney may permissibly obtain for successfully litigating the
 6   non-MICRA claim (at p. 437). Further: "Accordingly, when a plaintiff pursues and recovers on a
 7   non-MICRA cause of action, it is reasonable to conclude that 6146's attorney fee limits should
 8   not apply, even if the plaintiff at the same time succeeds in a separate MICRA cause of action"
 9   (at p. 437).
10           Waters was apparently against a single defendant and was settled. The court noted the
11   difficulty of otherwise making an allocation. The court concluded: "For this reason, we conclude
12   that when a plaintiff knowingly chooses to proceed on both non-MICRA and MICRA causes of
13   action and obtains a recovery that may be based on a non-MICRA theory, the limitations of
14   Section 6146 should not apply.”
15           In our case to the extent the doctor related defendants can impose MICRA that may call
16   for a different conclusion. EMTALA is based on the actions or inactions of the ER doctor
17   defendants. However federal law provides for hospital liability. Because the case was settled it
18   was never determined if the doctor defendants might be subject to non-MICRA liability
19   including punitive damages, the possibility of revisiting the dependent adult abuse claim based
20   on the recent California Supreme Court case of Stewart v. Superior Court (2017) 16 Cal.App.5th
21   87 or based on other recent California laws such So v. Shin (2013) 212 Cal.App.4th 652. It is also
22   not clear that the Team Health defendant is subject to MICRA.
23           The case of Romar v. Fresno Community Hospital and Medical Center (2009) U.S.
24   LEXIS 50928 hearing on minor’s compromise and fee determination and (2008) 583 F. Supp. 2d
25   1179 is a hybrid EMTALA and medical malpractice case that also involved a minor's
26   compromise. The court approved an across the board 1/3 attorney fee. The complaint contained
27   allegations against the hospital and also apparently against the ER doctor named in the caption of
28


                        SUPPLEMENTAL BRIEF TO PETITION TO APPROVE COMPROMISE OF PENDING ACTION
                        AND DISPOSITION OF PROCEEDS OF JUDGMENT/MINOR                            3:16-cv-02645-SI
        Case 3:16-cv-02645-SI Document 195 Filed 03/13/19 Page 3 of 3



 1   the complaint. It is not known if the doctor contributed to the settlement. A call and email to that
 2   counsel earlier today may yet allow us to obtain that information.
 3          As in a Romar we do have the permission of our client for a 1/3 across-the-board attorney
 4   fee as indicated in the attached declaration of plaintiff Jose Huerta.
 5          Nonetheless it is of course for the court to determine if such a fee is appropriate
 6   consideration for the minor's interest in this case for the pending proposed compromise
 7   settlement agreement.
 8          If there is to be a separate consideration for the $500,000.00 the next question would be
 9   how that should be done. If hypothetically MICRA applied to the first $500,000.00 recovered
10   then virtually nothing would be recovered by client nor counsel since the costs are $497,000.00
11   and they must be deducted before client or attorney are entitled to any recovery. If the
12   $500,000.00 is applied to the last $500,000.00 recovered then the attorney fee of the marginal
13   recovery will be limited to 15% of that last $500,000.00. Also some portion of the costs would
14   need to be allocated to the $500,000.00 recovery which would have to be deducted before the
15   15% is applied.
16          Perhaps some form of prorated allocation attributing a share of the costs is appropriate.
17          In any event we are agreeable of course to the preference of the court.
18          All concerned would greatly appreciate wrapping this matter up sooner rather than later.
19   If further allocation to the clients is necessary we propose a simple cash payment from the
20   recovery to the clients as the court sees fit. That will hopefully avoid having to revisit the
21   multiple structured settlements and liens and the special needs trust.
22                                                     Respectfully Submitted,
23
     DATED: March 13, 2019                             LAW OFFICES OF DOUGLAS C. FLADSETH
24
25
                                                       ____________/S/___________________________
26                                                     DOUGLAS C. FLADSETH
                                                       Attorney for Plaintiffs
27
28


                         SUPPLEMENTAL BRIEF TO PETITION TO APPROVE COMPROMISE OF PENDING ACTION
                         AND DISPOSITION OF PROCEEDS OF JUDGMENT/MINOR                            3:16-cv-02645-SI
